Citation Nr: 1118528	
Decision Date: 05/13/11    Archive Date: 05/17/11

DOCKET NO.  00-24 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for chronic conjunctivitis.

2.  Entitlement to service connection for a gastrointestinal disorder.

3.  Entitlement to service connection for bilateral myopia.

4.  Entitlement to service connection for a dental condition.

5.  Entitlement to service connection for bilateral peripheral neuropathy, to include as secondary to in-service herbicide exposure.

6.  Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).

7.  Entitlement to service connection for an anxiety disorder.

8.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD.

9.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to April 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in August 2000, June 2006, and February 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

A review of the record reflects that the Veteran's service connection claims for two separate psychiatric disorders, referred to as PTSD and a nervous condition including an anxiety disorder, were initially adjudicated by the RO in August 2000.  Service connection for PTSD was subsequently granted, as reflected in a June 2006 rating decision, and the Veteran's claim for an initial increased rating stems from his disagreement with the disability evaluation assigned in conjunction with the grant of service connection.  However, statements of record also reflect the Veteran's assertion that he should be service-connected for an anxiety disorder in addition to his service-connected PTSD; thus, this issue has been preserved on appeal.  

The issue of entitlement to service connection for a heart disorder has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  In this regard, please note the newly enacted diseases eligible for presumptive service connection based on herbicide exposure, which include ischemic heart disease.    

The issues of entitlement to service connection for chronic conjunctivitis, a gastrointestinal disorder, a dental disorder, bilateral peripheral neuropathy, hypertension, and an anxiety disorder, as well as the increased rating claim and TDIU claim are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. Bilateral myopia is a congenital or developmental defect and is not a disability for VA compensation purposes.

2. The competent evidence does not demonstrate that the veteran's bilateral myopia was subjected to a superimposed disease or injury which created additional disability.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for bilateral myopia fails as a matter of law. 38 C.F.R. §§ 3.303(c), 4.9 (2010); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks service connection for bilateral myopia.  For purposes of entitlement to benefits, the law provides that refractive errors of the eyes are developmental defects and not disease or injury within the meaning of applicable legislation.  38 C.F.R. §§ 3.303(c), 4.9.  In the absence of superimposed disease or injury, service connection may not be allowed for refractive error of the eyes, including myopia, presbyopia and astigmatism, even if visual acuity decreased in service, as this is not a disease or injury within the meaning of applicable legislation relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9; Beno v. Principi, 3 Vet. App. 439 (1992); Veterans Benefits Administration (VBA) Manual M21-1MR ('M21-1MR'), Part III, iv.4.B.10.d.  Thus, VA regulations specifically prohibit service connection for refractory errors of the eyes unless such defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

In the present case, there is no medical evidence to show that the veteran's bilateral myopia was subject to a superimposed disease or injury during service.  On entry into service the Veteran was noted to have myopia by the examiner.  In October 1969 the Veteran was found to have allergic conjunctivitis and in November 1971 the Veteran complained of burning eyes but in both instances the record does not reflect that the Veteran's myopia was impacted in any way by these problems.  The remainder of the service treatment records are completely devoid of any disease or injury to the eyes.  The Veteran's  separation examination reveals no abnormalities of the eyes.  Without evidence of an in-service superimposed disease or injury,  bilateral myopia is merely a developmental defect for which VA compensation cannot be granted as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, the claim must be denied.

Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

The Board has considered whether the notice and assistance provisions of the VCAA are applicable to this claim.  However, because resolution of this matter is wholly governed by statutory interpretation, and the claim cannot be substantiated because there is no legal basis for the claim and the undisputed facts render the claimant ineligible for the benefits, the VCAA provisions are inapplicable.  See Dela Cruz v. Principi, 15 Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 23, 2004), 69 Fed. Reg. 59,989 (2004).  Accordingly, there is no prejudice in the Board's proceeding to a decision in this case.


ORDER

Service connection for bilateral myopia is denied.


REMAND

A review of the record reflects the further evidentiary development is warranted before the Veteran's claims may be adjudicated on their merits.

After the Veteran's appeal was certified to the Board, the Veteran submitted a statement requesting that VA obtain his VA treatment records through 2011.  As the record reflects that the Veteran's VA treatment records were most recently retrieved and associated with the Veteran's claims file in July 2010, VA is bound to remand the Veteran's claims to allow his most recent records to be obtained and associated with his claims file.  Moreover, a review of the claims file also seems to reveal a gap in the VA treatment of record from approximately March 2001 to October 2004.  As the Veteran's claims file is replete with his requests that we obtain his VA treatment records from his discharge from service to the present, and as these treatment records would be relevant to his service connection claims, as well as his PTSD initial increased rating claim that stems from his service connection grant in 2000, the Board concludes that these records should be obtained, as well.  38 C.F.R. § 3.159(c)(2) (2010).  38 U.S.C. § 5103A(b)(3) requires that VA make attempts to get federal records "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  

Additionally, while the Veteran currently reports that VA is his sole treatment provider for his various claimed disabilities, a review of the claims file reveals that in May 2000, the Veteran reported receiving psychiatric treatment from a private provider through 1999.  As these records are conceivably relevant to the Veteran's initial increased rating claim (awarded effective May 2000), the Board finds that the Veteran should be contacted and asked to provide a current release form to allow VA to obtain these records.  38 C.F.R. § 3.159(c)(1) defines reasonable efforts in obtaining records outside the custody of the federal government as "an initial request for the records, and, if the records are not received, at least one follow-up request."

Furthermore, a review of the Veteran's claims file reveals that the Veteran should be afforded VA examinations to address the etiology of any currently diagnosed eye, gastrointestinal, and dental disorders.   

As for his eye disorder, the Veteran contends that he currently has chronic conjunctivitis that initially manifested in service.  A review of the Veteran's claims file reveals that he was treated for allergic conjunctivitis in October 1969 and reported a burning sensation of his eyes and received related optometric treatment in November 1971.  The Board acknowledges that the evidence currently of record does not reflect post-service diagnoses of the Veteran's claimed eye disorder.  Nevertheless, the outstanding VA treatment record requested herein may reveal such diagnoses, and the Board notes that the Veteran is competent to report experiencing the symptoms of his claimed eye disorders since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   Accordingly, given the evidence of in-service optometric treatment and a diagnosis of allergic conjunctivitis, coupled with the Veteran's reports of experiencing conjunctivitis and decreased visual acuity since service, the Board finds that the Veteran should be afforded a VA examination to address whether his current eye disorders are indeed related to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the Veteran's claimed gastrointestinal disorder, the Veteran's service treatment records reveal that in September 1971, he sought treatment for "stomach trouble," and was noted to be experiencing diarrhea.  The Veteran's recent VA treatment records reflect that among his enumerated current medical problems, he is noted to have nonspecific abnormal radiological findings of the gastrointestinal tract.  Moreover, an October 2009 VA treatment record reflects diagnoses of gastric arteriovenous malformations, perineal furunculosis, and upper gastrointestinal bleeding due to coumadin (anti-coagulant) toxicity; and an April 2010 colonoscopy revealed multiple medium diverticula and small, non-bleeding internal hemorrhoids.  While the VA treatment records seem to suggest that the Veteran's gastrointestinal disorders are at least partly attributable to his anti-coagulant regimen, the Board notes that the etiology of the Veteran's current gastrointestinal disorders is one requiring medical expertise.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Thus, given the evidence of gastrointestinal complaints in service and currently-diagnosed gastrointestinal disorders, the Board finds that VA's duty to provide a VA examination to address the etiology of the Veteran's current gastrointestinal disorders has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (holding that a VA examination is warranted when the medical evidence suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits). 

With regard to the dental claim, the Veteran has asserted that he has symptoms of a current dental disability that is related to service.  As with his conjunctivitis, the present medical record does not document a dental disorder, but the outstanding VA treatment record requested herein may reveal such a diagnosis and the Board notes that the Veteran is competent to report experiencing the symptoms of tooth problems since service.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  Further, a service treatment record of March 1972 reflects trauma to a right upper central incisor.  A number of repairs to other teeth were made in service, and on his Report of Medical History at separation it was noted the Veteran had received a partial denture for tooth decay.  To date, no examination has been conducted with respect to this issue.   On remand, the Veteran should be afforded a VA examination to determine the nature of his dental disability, and for an opinion as to whether it is at least as likely as not that such disability was incurred in or otherwise related to service.

Furthermore, the Board notes that the Veteran's most recent examination assessing the severity of his service-connected PTSD (a July 2009 QTC examination) is now nearly two years old.  As such, the Board finds that the Veteran should also be afforded a new VA examination to determine the current severity of his PTSD.  Additionally, either in conjunction with this examination or separately, a VA opinion should be obtained to address the etiology of the Veteran's hypertension, including his assertion that his hypertension is secondary to his service-connected PTSD.  The record reflects a current diagnosis of hypertension.

With regard to the Veteran's claim for entitlement to a TDIU, the Board notes that the Veteran is not currently eligible for schedular TDIU consideration.  38 C.F.R. § 4.16(a) (2010).  However, the Board finds that the Veteran's TDIU claim should be deferred pending the requested development.  The Board does note that the record does not appear to contain proper VCAA notice as to this claim.  Such notice should be provided.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran with a letter satisfying the duty to notify provisions with respect to his claim of entitlement to TDIU.

2.  The RO/AMC should obtain the Veteran's VA treatment records from March 2001 to October 2004 and from July 2010 to the present.  Do not associate duplicate records with the claims file.

3.  The RO/AMC should contact the Veteran and request that he provide an updated release form to allow VA to obtain his records from April 1972 to December 1999 from the Newton County Mental Health Clinic, Medical Records Supervisor, 6119 Adams Street, NE, Covington, GA, 30014.

4.  Schedule the Veteran for a VA examination with appropriate VA medical professionals to determine the nature and etiology of the following disorders:
	a.  chronic conjunctivitis
	b.  gastrointestinal disorder
	c.  hypertension

Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  The examiner shall review all pertinent records associated with the claims file, particularly service treatment records, and offer comments and an opinion addressing the following issues:
      
(a) Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran's currently diagnosed disorder had its onset during service or is in any other way causally related to his active service.

(b)  Whether it is at least as likely as not (a 50% or higher degree of probability) that the Veteran's disorder has been caused or aggravated by any service-connected disability.  

(c)  Whether it is at least as likely as not (i.e., probability of 50 percent or greater), that there have been manifestations of the Veteran's disorder continuously since service.

(d)  Whether at least as likely as not (i.e., probability of 50 percent or greater), that the Veteran had manifestations of the disorder present to a compensable degree within one year of the Veteran's separation from service.  

In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology.   
All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file itself, must be made available to the examiner.  

5. The Veteran should be afforded an examination for his teeth. The claims file, including a copy of this remand, should be made available to the examiner for review. The purpose of the examination is to determine the nature and extent of any dental disorder which may be present and specifically to determine whether the Veteran has a currently diagnosed disorder that was incurred in or is the result service trauma. All indicated studies are to be performed.

Following the examination, the examiner should express opinions on the following questions:

(a) What are the current dental diagnoses;

(b) As to each currently diagnosed disorder, is it at least as likely as not (probability of 50 percent or greater) that such dental disorder was incurred in service or is otherwise related thereto. Specifically, the examiner is also requested to indicate whether the Veteran has the loss of teeth due to the loss of substance of the body of the maxilla or mandible due to trauma in service and if so, whether the lost masticatory surface cannot be restored by suitable prosthesis. The examiner should indicate whether any loss of teeth is due to the loss of the alveolar process as a result of periodontal disease.

The examiner should review the entire record, including the statements of the Veteran, and provide a complete rationale for all opinions offered. If an opinion cannot be expressed without resort to speculation, discuss why such is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

6.  The RO/AMC should schedule the Veteran for a psychiatric examination to determine the current severity of his service-connected PTSD.  The examiner should review the Veteran's claims file in conjunction with the examination.  When making findings regarding the current severity of the Veteran's PTSD, the examiner should also offer an opinion regarding the effect of the Veteran's service-connected PTSD on his employability.  

The examiner should provide a supporting rationale for any opinion expressed.  If the examiner determines that a medical opinion cannot be expressed without resorting to speculation, an explanation as to why that is so should be included.

7.  After the foregoing development has been accomplished, if it is determined by the RO/AMC that an examination and/or a medical opinion is necessary to make a decision on any of the claims, including the claim for TDIU, an examination and/or medical opinion should be accomplished.  

8.  Thereafter, the Veteran's claims should be readjudicated.  If the full benefit sought with regard to any claim remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2010).



_________________________________________________
J. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2009), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010). 

Department of Veterans Affairs


